FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-1510
                  _____________________________

NORANN D. WEBB, CHARLES A.
DANIELL, CLAUDE O. DANIELL,
ROBERTA D. JERNIGAN, JAMES E.
DANIELL, ALISA D. LOPEZ,
REBECCA E. DANIELL, BETH M.
DANIELL and MARC M. DANIELL,

    Appellants,

    v.

JUDITH D. BLUE, as personal
representative of the Estate of
Herbert Otis Daniell,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Baker County.
Stanley H. Griffis, III, Judge.

                          April 25, 2018


JAY, J.

    In this appeal from various probate orders, we affirm in all
respects and write only to address Appellants’ claim that the trial
court erred in finding that the decedent validly devised his
homestead as part of the probate estate. Specifically, we reject
Appellants’ assertion that the decedent was required to specially
devise his homestead to Appellee, a non-heir, where the decedent
was survived by heirs.

                                  I.

     On August 21, 2016, the decedent, Herbert Otis Daniell, died
testate with no surviving spouse or children. The decedent’s last
will and testament, executed on February 26, 2013, named Judith
D. Blue (“Appellee”) as the personal representative and sole
beneficiary. The will included the following provision: “My entire
estate is all property I own at my death that is subject to this will.
I leave my entire estate to Judith D. Blue.”

    On October 4, 2016, Appellee filed a petition for
administration. The petition and an inventory listed two estate
assets: (1) the decedent’s non-exempt homestead (valued at
$136,236.00); and (2) the decedent’s truck (valued at $12,000.00).


     On February 9, 2017, relatives of the decedent (“Appellants”)
filed a Petition to Determine Homestead Status of Real Property.
The petition asserted the real property was the decedent’s
homestead and descended to the decedent’s legitimate heirs where
there was no specific intent in the will to pass the homestead
property to Appellee, who was at most a friend rather than legal
heir of the decedent. Appellee objected to the petition on the
ground that the decedent claimed a homestead exemption for ad
valorem taxation purposes, but devised the property without
homestead protection. Appellants responded that the will was
prepared by a non-attorney and did not contain the language
required to include homestead property into the estate.

     On March 15, 2017, the trial court rendered an order that,
among other things, denied the Petition to Determine Homestead
Status of Real Property. Specifically, the court found that the
decedent was not survived by a spouse or minor child and that the
decedent could freely devise his homestead to anyone. The court
further found that the decedent’s will very clearly stated his
intention to leave his entire estate, including his homestead, to
Appellee. This appeal followed.


                                  2
                                II.


     Article X, section 4(c) of the Florida Constitution provides in
pertinent part:

        (c) The homestead shall not be subject to devise if the
    owner is survived by spouse or minor child, except the
    homestead may be devised to the owner’s spouse if there
    be no minor child.

    This constitutional provision “‘is designed to protect two
classes of persons only: surviving spouses and minor children.’”
City Nat’l Bank of Fla. v. Tescher, 578 So. 2d 701, 703 (Fla. 1991)
(quoting Wadsworth v. First Union Nat’l Bank of Fla., 564 So. 2d
634, 636 (Fla. 5th DCA 1990)). Moreover, this “restraint on the
right of an individual to devise property at death should not be
extended beyond that expressly allowed by the constitution.” Id.

    As a result, “[w]hen there are no surviving minor children and
the surviving spouse has waived her homestead rights, there is no
constitutional restriction on the devise of the homestead.” Stone v.
Stone, 157 So. 3d 295, 304 (Fla. 4th DCA 2014). In Stone, because
there were no minor children and because the wife waived her
homestead rights, the decedent’s adult son was not entitled to seek
the protection of the homestead devise restrictions and the
decedent was free to devise his interest in the homestead
property—without any constitutional restriction—to his adult
daughter. Id.

     Similarly, here, because the decedent was not survived by a
spouse or by minor children, there was no constitutional restriction
on the devise of the homestead. Thus, the homestead could be
devised to heirs—the class of persons who could be a beneficiary
under the laws of intestacy—in order to maintain the homestead’s
protections against creditors. Snyder v. Davis, 699 So. 2d 999,
1003-05 (Fla. 1997). Alternatively, the homestead could be devised
to someone other than an heir, which would render the homestead
a general asset of the estate subject to administrative expenses
and claims. Id. at 1005 (citing State, Dep’t of Health & Rehab.
Servs. v. Trammell, 508 So. 2d 422 (Fla. 1st DCA 1987)); see also

                                 3
In re Estate of Hamel, 821 So. 2d 1276, 1279 (Fla. 2d DCA 2002)
(“Florida courts have continued to hold that homestead does not
become part of the probate estate unless a testamentary
disposition is permitted and is made to someone other than an
heir, i.e., a person to whom the benefit of homestead protection
could not inure.”).

     “It is an elementary principle that a person can dispose of his
or her property by will as he or she pleases so long as that person’s
intent is not contrary to any principle of law or public policy.”
McKean v. Warburton, 919 So. 2d 341, 344 (Fla. 2005). “[O]nce the
intent of the testator is ascertained, the entire will should be
considered and construed liberally to effectuate the testator’s
intent.” Id. The testator’s intent to devise a homestead is “‘that
which is manifest, either expressly or by necessary implication,
from the language of the will, as viewed, in case of ambiguity, in
the light of the situation of the testator and the circumstances
surrounding him at the time it was executed, although technical
words are not used[.]’” Pajares v. Donahue, 33 So. 3d 700, 702-03
(Fla. 4th DCA 2010) (quoting Rewis v. Rewis, 84 So. 93, 94 (Fla.
1920)).

     In this case, the decedent’s will succinctly states: “My entire
estate is all property I own at my death that is subject to this will.
I leave my entire estate to Judith D. Blue.” The first sentence
simply means that the decedent’s estate consists of all devisable
property that the decedent owned at his death. Since it is
undisputed that the decedent had no surviving spouse or minor
children, the decedent’s homestead constituted devisable property
that the decedent owned at his death, rendering it part of the
decedent’s estate. Accordingly, the second sentence devised all of
the decedent’s estate—including his homestead—to Appellee.

     Contrary to Appellants’ assertions, there is no constitutional,
statutory, or common law requirement that the decedent
specifically devise his homestead to Appellee where the decedent
is survived by heirs. Moreover, there is nothing in the decedent’s
will—or in the record—expressing the decedent’s intent to leave
his homestead to Appellants. Because it is undisputed that
Appellee was merely a friend of the decedent, Appellee did not
qualify as an heir under the laws of intestacy. See Trammell, 508
4
So. 2d at 424 (holding that the decedent’s “good friend” was not
recognized as an heir under Florida law and was not entitled to the
protection of the constitutional homestead provisions that exempt
the decedent’s property from forced sale). Thus, the trial court
correctly concluded that the decedent’s homestead became a part
of the probate estate where a testamentary disposition was
permitted and was made to someone other than an heir, i.e., a
person to whom the benefit of homestead protection would not
inure.

                                 III.

     Because the decedent’s will expressed a clear intent to devise
his homestead to Appellee, a non-heir, the homestead became part
of the probate estate where the devise was permitted under article
X, section 4(c). Accordingly, we affirm the trial court’s denial of the
Petition to Determine Homestead Status of Real Property as well
as the court’s other rulings challenged on appeal.

    AFFIRMED.

B.L. THOMAS, C.J., and BILBREY, J., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


William S. Graessle and Jonathan W. Graessle of William S.
Graessle, P.A., Jacksonville, for Appellants.

Nicholas L. Bruce of Collins, Brown, Barkett, Garavaglia & Lawn,
CHTD., Vero Beach, for Appellee.




                                  5